office_of_chief_counsel internal_revenue_service memorandum number release date cc pa gsemasek postn-130782-14 uilc date november to rochelle armijo atti exam group manager southwest area small_business self-employed from blaise g dusenberry senior technical reviewer procedure administration subject limitation periods on preparer penalty under sec_6694 this chief_counsel_advice responds to your august inquiry regarding the above topic this advice may not be used or cited as precedent issues what is the limitation period for making an assessment of the return preparer penalty authorized by sec_6694 for preparing a return or claim_for_refund with an understatement_of_tax liability in the circumstances noted below what is the limitation period on a refund of the preparer penalty assessed pursuant to sec_6694 conclusion the service must assess the penalty within years of the date the underlying tax_return or claim_for_refund is filed any claim_for_refund of an overpayment of a penalty assessed under sec_6694 must be filed within years of the date the penalty was paid to the service postn-130782-14 facts you indicated that the service’s exam group in your area often confronts the situation of a tax_return_preparer who prepares an amended income_tax return form 1040x which includes a refund claim which you described as poorly prepared we interpret this to mean that such amended income_tax return includes an understatement_of_tax liability attributable to an unreasonable filing position you seek guidance on the following fact pattern a tax_return_preparer p prepares an amended tax_return form 1040x for a taxpayer for taxable_year such amended_return shows an overpayment and includes a claim_for_refund the return though contains a meritless filing position and the taxpayer’s reported overpayment on the amended_return is based on the incorrect meritless position the period of limitations on refunds or credits for taxable_year will expire on the later of date years following the filing of the return or two years following payment of tax the taxpayer’s form 1040x for year was a timely claim_for_refund because it was filed on or before date we address the limitation period during which the service can assess the penalty under sec_6694 and the refund period in an email to our office dated date you stated that your exam group does not have a current open case involving this fact pattern rather you would like an opinion examiners can rely upon for future cases discussion code sec_6694 imposes a penalty on a tax_return_preparer for any return or claim_for_refund that he prepares resulting in an understatement_of_liability due to an unreasonable position about which the preparer knew or reasonably should have known the penalty is the greater of dollar_figure or percent of the income derived by the preparer from the return or claim the regulation implementing sec_6694 divides reporting positions into two categories in describing the standards against which the return preparer’s conduct is measured sec_1_6694-1 for positions other than those relating to tax_shelters and reportable_transactions this preparer penalty applies when the return or refund claim includes an understatement_of_tax liability that is due to an undisclosed position for which the return preparer did not have substantial_authority or due to a disclosed position for which there is no reasonable basis sec_1_6694-1 for positions respecting tax_shelters or reportable_transactions the preparer penalty applies if the return or claim includes an understatement_of_liability for which it is not reasonable to believe that the position is more_likely_than_not to be sustained on the merits id see generally united_states v tax_shelters in this context means the shelters defined in sec_6662 and reportable_transaction means a transaction that can be penalized under sec_6662a postn-130782-14 pugh 717_fsupp2d_271 e d n y evidence was sufficient to sustain penalty against preparer who prepared returns containing understatements of tax due to the subtraction of wage and salary income when calculating gross_income and deductions based on a frivolous claim of right scheme sec_6696 includes limitation periods the amount of any penalty under sec_6694 sec_6695 or sec_6695a shall be assessed within years after the return or claim_for_refund with respect to which the penalty is assessed was filed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period except as provided in sec_6694 any claim_for_refund of an overpayment of any penalty assessed under sec_6694 shall be filed within years from the time the penalty was paid for purposes of this memorandum we assume that the taxpayer’s amended return which includes a claim_for_refund based on a meritless position is filed date the service will have until date to assess the preparer penalty under sec_6694 against p assuming p pays the penalty sec_6696 requires that he file a claim_for_refund within years of payment in order to secure a refund p’s entitlement to a refund assumes he can show the penalty was incorrectly determined or that he had reasonable_cause and acted in good_faith sec_6694 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views i trust that this satisfies your inquiry please call if you have any further questions the exception under sec_6694 is as follows sec_6694 requires the service to refund any part of a preparer penalty assessed pursuant to sec_6694 or b irrespective of any limitation period on such refund if there is a final administrative or judicial determination that the tax_return or refund claim did not contain an understatement_of_liability
